Mr. Justice O’Connor especially concurring: I agree with the conclusion reached but not with what is said as to the distinction sought to be made between waiver and estoppel. It has long been held in this State, as applied to the law of insurance, that the two terms are used interchangeably. In Phœnix Ins. Co. v. Grove, 215 Ill. 299, Mr. Justice Cartwright in delivering the opinion of the court said (p. 302): “The doctrine of waiver, as applied to such a case as this, is that of estoppel in pais. There is no substantial distinction between the two, and the terms are used interchangeably, a waiver being only another name for estoppel.” ' Citing Dwelling House Ins. Co. v. Dowdall, 159 Ill. 179, and 16 Amer. & Eng. Encyc. of Law (2nd Ed.) 935. In the latter citation the author says: “In Inany of the decisions attempted distinctions have been made between a waiver and an estoppel, it being contended that an implied waiver may arise from acts or conduct on the part of the insurer which do not create a technical estoppel. But it seems to be the prevailing opinion that the doctrine of waiver as asserted against insurance companies to avoid the strict enforcement of conditions contained in their policies is only another name for the doctrine of estoppel.” As authority for this proposition the case of Globe Mut. Life Ins. Co. v. Wolff, 95 U. S. 326, is cited. In that case Mr. Justice Field speaking for the court said: “The¡ doctrine of waiver, as asserted against insurance companies to avoid the strict enforcement of conditions contained in their policies, is only another name for the doctrine of estoppel.”